Citation Nr: 1202949	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1968 and from April 1972 to December 1972. 



This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Disabled Veterans of America (DAV) was appointed as the Veteran's representative in July 2002.   A November 2006 correspondence from the Veteran shows he sought to revoke DAV's authority to represent him.  The Veteran identified a private attorney, but he failed to submit a VA Form 21-22a designating his new representation.  Thus, for the purpose of this appeal, the Veteran is unrepresented in this claim and a representative is not listed on the first page of this decision.

The Veteran was scheduled for hearings before the Board in August 2007 and December 2009.  However, he cancelled the August 2007 hearing in a July 2007 letter and did not appear for the December 2009 hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

This case was previously before the Board in July 2010 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was denied by an unappealed rating decision in April 2003.  

2.  The evidence received since the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for PTSD and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a diagnosis of PTSD that is based on verifiable stressors.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the final April 2003 determination denying the Veteran's claims of entitlement to service connection for PTSD is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

3. The criteria for a grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in January 2006 and April 2006 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes obtaining all relevant service records. As noted below, VA has complied with this responsibility. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Board finds that a VA examination is not required.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4). Because not all of these conditions have been met, a VA examination with a nexus opinion is not necessary.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran had previously submitted a claim of service connection for PTSD in July 2002.  This claim was denied by the RO in April 2003.  The RO found that the available evidence did not support the finding that the Veteran had a current diagnosis for PTSD or corroboration of his alleged in-service stressors.  That decision was not appealed, and it became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the April 2003 rating decision consisted of service treatment records and post-service medical records.  With regard to a stressor, the Veteran stated that while on a mission in Vietnam, he witnessed several individuals killed in an enemy attack on the landing strip.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have a diagnosis of PTSD, nor did he have a verified combat stressor.  

The Veteran filed a petition to reopen his claim in November 2005.  The claim came before the Board in July 2010, at which point the Board remanded the claim for the limited purpose of the collection of records in an attempt to verify the Veteran's stressors in compliance with the VCAA's duty to assist.  The RO complied with the remand directives and associated the relevant records with the claims file.  The RO then reconsidered the Veteran's claim based on the evidence of record and again denied the Veteran service connection for PTSD.  The claim is now before the Board for adjudication.  

The evidence submitted in support of reopening the claims includes more recent treatment records that show a November 2006 diagnosis of PTSD, statements by the Veteran regarding his stressors, and records from the Center for Records Research (CURR) regarding the Veteran's service and his alleged stressors.  As the Board is obligated to presume the credibility of the evidence submitted by the Veteran, the evidence submitted regarding the Veteran's PTSD diagnosis and stressors is presumed credible for the purposes of development.  Justus, supra.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  




Merits of the Claim

The Veteran contends that he is entitled to service connection for PTSD that he incurred as a result of his period of service. The Veteran did not participate in combat and the Veteran's stressors cannot be verified. Although the Veteran's recent submissions are sufficient to reopen the claim and review its merits, a weighing of all evidence of record on the reopened claim reveals that the Veteran's account of his in-service stressors is wholly incredibly and therefore, a diagnosis of PTSD made on that basis is inadequate for compensation purposes. The preponderance of the evidence is therefore against the claim and the appeal will be denied. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The evidence necessary to establish that the claimed stressor occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  Although the Veteran served in the Vietnam era, the records do not show that the Veteran engaged in combat or served in-country in Vietnam and he is not the recipient of any combat-related awards or decorations.

If the combat presumption is not applicable, under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.  

The criteria for a diagnosis of PTSD are not established by VA. Instead, the appellate courts and VA have recognized that a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV). See 38 C.F.R. §§ 3.304(f) and 4.125(a); Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The record shows PTSD diagnosis by a VA psychiatrist in November 2006.   However, the validity of a diagnosis of PTSD is dependent on the factual basis relied upon by the examiner. See Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence, particularly in light of evidence to the contrary.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f) (2011). In order to establish service connection for a Veteran who had no combat experience, as here, the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  

The Veteran was enrolled in the United State Army from May 1968 through June 1968.  He was discharged due to his age, as the Veteran was only 16 years old at the time of his entry into service.  The Veteran reenlisted in the United States Navy in April 1972.  He was given a general discharge in December 1972 by reason of fraudulent entry into service and the Veteran was not recommended for reenlistment.  Specifically, the Navy found that the Veteran enlisted and concealed that fact that he had been arrested and was on probation at the time of enlistment.  

Service personnel records show that the Veteran was assigned to the Fleet Air Reconnaissance Squadron Three (VQ-3) from July 1972 to December 1972.  The Veteran's DD 214 lists his military occupation specialty as a boatswain's mate.  Several of the Veteran's service treatment records reflect that he was treated at the Naval Air Station in Agana, Guam.  Further, the Veteran reported that he was stationed at the Guam Naval Air Station while he was assigned to VQ-3.  

The Veteran alleges three stressors as the basis for his PTSD.  These stressors involve events while he was assigned to VQ-3 at Guam Naval Air Station.  The first stressor occurred while the Veteran was onboard a C-131 aircraft that flew from Guam to an air field in Quang Tri, Vietnam to pick up service personnel there.  He reports that while the aircraft was landing on the air field, it came under enemy fire and several personnel on the ground were killed.  The Veteran next reports that he was transferring body bags, and on two occasions, the bags ripped open and body parts and body fluids fell out of the bags.  Additionally, in a November 2006 therapy note, the Veteran described a traumatic event in which he reported an officer for leaving another soldier behind and that officer retaliated and ruined the Veteran's career.  

In response to the RO's attempts to verify the Veteran's alleged stressors, the RO received a response from CURR that specifically reviewed the 1971-1972 squadron history submitted by the Fleet Air Reconnaissance Squadron THREE (VQ-3) and found that the squadron did not land in or maintain aircraft in Vietnam, nor did it handle body bags, or come under fire, as described by the Veteran.  

It appears that before medical care providers, the Veteran has misrepresented his military history - thus undermining the factual basis of the diagnosis of PTSD.  A review of the Veteran's service personnel records show that the Veteran was never stationed in Vietnam and none of the planes which flew in his division made stops in Vietnam.  Moreover, the Veteran's duties did not include the transport of body bags or soldiers' remains.

Finally, as to the third stressor of having a superior officer "ruin his career," the evidence shows that the Veteran was discharged from service due to fraudulent entry.  Therefore, his contention is without basis as the Veteran's discharge from service was due to his own fraudulent representations, rather than any action by a superior officer.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Veteran is competent to offer lay evidence as to his symptoms and his account of the alleged stressors, the Board does not find him credible, as the records are contrary to the Veteran's account.  Without verifiable stressors from service, the Veteran's claim must be denied.  

In summary, because all of the elements required for a finding of service connection for PTSD are not shown, the preponderance of the evidence is against the Veteran's claim and his claim is denied. Consequently, the doctrine of reasonable doubt is not for application. Gilbert, supra.


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of service connection for PTSD, the Veteran's petition to reopen his claim is granted and the Veteran's claim is reopened.

Service connection for PTSD is denied.    



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


